

116 S641 RS: Yucca House National Monument Boundary Revision Act
U.S. Senate
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 381116th CONGRESS1st SessionS. 641IN THE SENATE OF THE UNITED STATESMarch 4, 2019Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 18, 2019Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo update the map of, and modify the maximum acreage available for inclusion in, the Yucca House
			 National Monument.
	
 1.Short titleThis Act may be cited as the Yucca House National Monument Boundary Revision Act. 2.Yucca House National Monument boundary revision (a)Boundary revisionThe boundaries of the Yucca House National Monument are revised to include the approximately 160 acres of land generally depicted as Proposed Expansion Tract on the map entitled Yucca House National Monument Proposed Boundary Revision, numbered 318/105,085, and dated August 2010.
 (b)MapThe map described in subsection (a) shall be on file and available for public inspection in appropriate offices of the National Park Service.
			(c)Acquisition of land
 (1)Method of acquisitionWithin the land described in subsection (a), the Secretary of the Interior may acquire land and interests in land by donation.
 (2)Administrative costsThe Secretary of the Interior may pay any administrative costs of acquiring land and interests in land by donation under paragraph (1) with appropriated funds.
	
 1.Short titleThis Act may be cited as the Yucca House National Monument Boundary Revision Act. 2.Yucca house national monument (a)Land AcquisitionThe Secretary of the Interior (referred to in this Act as the Secretary) may acquire by donation approximately 160 acres of land or interest in land, as generally depicted on the map entitled Yucca House National Monument Proposed Boundary Addition, numbered 318/105,085A, and dated February 27, 2019.
 (b)Boundary RevisionOn the acquisition of the land or interest in land under subsection (a), the boundaries of the Yucca House National Monument shall be revised to include the acquired land or interest in land.
 (c)Availability of MapThe map described in subsection (a) shall be available for public inspection in the appropriate offices of the National Park Service.
 (d)Administrative costsThe Secretary may pay any administrative costs of acquiring the land or interest in land by donation under subsection (a) with appropriated funds.Amend the title so as to read: A bill to authorize the acquisition of land for inclusion in the Yucca House National Monument in
			 the State of Colorado, and for other purposes..December 18, 2019Reported with an amendment and an amendment to the title